Title: To Thomas Jefferson from Sylvanus Bourne, 30 June 1791
From: Bourne, Sylvanus
To: Jefferson, Thomas


Cape François, 30 June 1791. He has not been favored by any communication from TJ since his of 27 Apr. After more than three months he has not been officially received, despite his “arguments … drawn from the tenor of explicit compact, and conveyed in firm but cool language.” They reply that they have never been officially notified of the Consular Convention, it cannot be registered, and of course they are not bound by it. But this is specious: the real motives are “less honourable and such as never ought to have influence in public Councils.” The fact is that admiralty and customs officers say they would lose many fees under the Convention that they now enjoy, while those who execute the droit d’aubaine would lose “their future chances of pillaging our Countrymen under the sanction of an infamous Statute … a disgrace to any civilized Country and more especially one which boasts of strides to freedom and clear perception in the simple relative rights of Men.”
This law applied in case of a Mr. Myers of Aux Cayes, mentioned in his last. He has since received a letter from George Saunderson, a reputable American merchant there, dated 21 Apr. 1791, in response to his of the 14th asking information of the case. Saunderson says that Myers died intestate on the 5th, with none of his friends or relatives present; that, though he supposed the droits d’aubaine annihilated by the change in government, the officers “in my absence and that of many other Americans” affixed their seals, inventoried the effects, and disposed of them by auction on the 20th. On receiving this news Bourne discussed the question with the Governor General, who has written to his government about promulgation of the Convention. Bourne pointed out to him that treaties were the supreme law of the land and that their promulgation by royal proclamation gave them immediate effect throughout the kingdom which all officers were bound to obey, otherwise certain branches of government, acting on their particular interests, might nullify their effect, as had been done in some provinces of France that had refused to register royal edicts. To this he received “no satisfactory reply.”
Though he is thus placed in “so painful a situation, yet in no one instance have they shewn me that attention which might evidence the truth of their assertion [of regret at not receiving the Convention] or tend to meliorate the effects of that neglect.” Divesting himself “of every degree of personal chagrin of resentment,” he nevertheless points out that “the flagrant breaches of Treaty” in respect to the droit d’aubaine, of such importance to American commercial interests, and to the treatment of American consuls in the West Indies would “not fail to meet the pointed notice of the Government of the U.S.” All else proving ineffectual to obtain official recognition, he awaits the arrival of the  commissaires from the National Assembly, who are said to have power to decide. He doubts this, for those lately arrived at Martinique have recognized Skipwith, but he embarks for America. Even if he is received, he doubts whether he can remain, “as the Government of the U.S. neglect … support of their Consular Establishment” and do not guarantee by law funds necessary.
Even if received the day he arrived, he doubts whether he could have obtained clearance data desired by TJ. Several captains have told him they were not bound to report clearances to him, there being no law requiring it. American sailors in distress have appealed to him for relief here or conveyance home. As to former, motives of humanity led him to aid them, “tho without any promise of reimbursement from my Government.” As to latter, his appeals to captains “have been treated with contempt and some times insult.” His commission, then, brings him “pain and chagrin in lieu of honour or Reward.” Contrary to arguments of “those Gentlemen in Congress who are opposed to granting any compensation to our Consuls,” the captains trading there think it incompatible with his official duty to engage in trade and have expressed surprise, on learning the fact, that consuls get neither fees nor salary. They acknowledge that consuls “placed… on proper principles” in foreign ports would save more than the cost of their support “by checks on the impositions of the lower officers in the customs.” But lest he be thought biased, he will say no more.
He has reports of several Chambers of Commerce requested by National Assembly. If adopted, these will circumscribe American trade “as they seem to take very critically the principles of the British navigation acts and support the idea of an exclusive monopoly to the Mother country of the trade with the Colonies.” He will try his private establishment for two or three months longer, seeing “no grounds to prop my reliance on any specific support from my Government.” If he does not succeed, he must quit the country as the expenses are enormous and “the climate such as to require a valuable object … to justify one in a constant risque of health,” returning to America to deliver to the President a commission he sees no prospect of “retaining with personal reputation or public advantage.” [P.S.] He apologizes for “a few interlines in this espistle”: being ill it pains him to copy it. He hopes he will have “soon the honour of an answer.”
